Citation Nr: 0808776	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbar disc disease, with history of radiculopathy 
(hereinafter, "low back disorder").

2.  Entitlement to an initial rating in excess of 10 percent 
for cervical spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which established service connection for 
the low back disorder, and assigned an initial rating of 20 
percent effective June 3, 2002.  The veteran appealed, 
contending that a higher rating was warranted.  He did not 
disagree with the effective date assigned for the 
establishment of service connection.

In December 2006, the Board remanded this case for additional 
evidentiary development.  As a preliminary matter, the Board 
finds that the RO has complied with these remand directives.  
Moreover, the veteran's accredited representative 
acknowledged in a February 2008 statement that the RO 
"complied with all mandated instructions."  Accordingly, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11Vet. App. 268 (1998).

The Board notes, as an additional matter, that this appeal 
originally included the issues of entitlement to service 
connection for disabilities of the cervical and thoracic 
spines.  However, service connection was established for such 
disabilities by a September 2007 rating decision.  In view of 
the foregoing, these issues have been resolved and are not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to an initial rating in excess of 10 
percent for cervical spondylosis is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if further action is required on his 
part.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue decided herein have 
been completed.

2.  The veteran's service-connected low back disorder is 
manifested by pain, and resulting severe limitation of 
motion.

3.  There are no distinctive periods where the veteran's 
service-connected low back disorder is manifested by 
pronounced symptoms of intervertebral disc syndrome, that are 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

4.  There are no distinctive periods where the veteran's 
service-connected low back disorder is manifested by 
ankylosis, nor period(s) of acute signs and symptoms having a 
total duration of at least 6 weeks during a 12 months period 
that required bed rest prescribed by a physician and 
treatment by a physician.  


CONCLUSION OF LAW

The criteria for a rating of no more than 40 percent for the 
veteran's service-connected low back disorder are met during 
the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(2007); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding his original service 
connection claim by a letter dated in October 2002, which is 
clearly prior to the December 2002 rating decision that is 
the subject of this appeal.  The Board observes that the 
current appeal is from the initial rating assigned for the 
disability following the establishment of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case is satisfied.  Nevertheless, it 
is noted that he was also sent a notification letter in 
January 2007 with respect to the current claim for a higher 
initial rating(s), and the claim was subsequently 
readjudicated by a September 2007 Supplemental Statement of 
the Case.

This letter informed the veteran of the evidence necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the January 2007 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess/Hartman, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, he has had the opportunity 
to present evidence and argument in support of this claim, 
and indicated on his March 2004 Substantive Appeal that he 
did not desire a Board hearing in conjunction with this 
appeal.  Moreover, he was accorded VA medical examinations in 
November 2002, December 2003, and July 2007 regarding this 
case.  Consequently, for these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000.

Former Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Moderate symptoms with 
recurring attacks are assigned a 20 percent evaluation.  
Severe symptoms, with recurring attacks and intermittent 
relief are assigned a 40 percent evaluation.  Pronounced 
symptoms, that are persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief are assigned a 60 percent evaluation.  
The maximum evaluation available under Diagnostic Code 5293 
is 60 percent.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe, with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a (2002).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Although the criteria under former Diagnostic Code 5292 were 
less defined than the current criteria and numerical ranges 
of motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion when rating spine 
disabilities under the old criteria.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. §4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a rating of no more than 40 percent 
for his service-connected low back disorder.

The Board acknowledges that the veteran's service-connected 
low back disorder is manifested by pain and resulting 
functional impairment.  However, the issue is whether this 
impairment is of such severity as to warrant a rating in 
excess of 20 percent.

With respect to limitation of motion, the Board observes that 
the November 2002 VA examination showed, in part, forward 
flexion limited to 25 degrees; right and left lateral bending 
to 20 degrees, as well as left and right rotation to 15 
degrees.  Moreover, the examiner stated that the range of 
motion was "greatly decreased."  The subsequent December 
2003 VA examination indicated that forward flexion was 
limited to 30 degrees with pain; backward extension to 14 
degrees with burning pain; right lateral rotation to 10 
degrees, and 20 degrees to the left with pain; and lateral 
flexion to 12 degrees to the left and right, with pain.  
These results appear to constitute severe limitation of 
motion under former Diagnostic Code 5292, especially when 
compared to the currently acknowledged normal range of motion 
at 38 C.F.R. § 4.71a.  As such, it appears he is entitled to 
a rating of 40 percent under this Code.  Further, they 
indicate forward flexion is limited to 30 degrees or less, 
which also warrants a 40 percent rating under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board acknowledges that medical evaluation conducted 
later in December 2003 indicated that there was a full, free, 
but slow range of motion in all directions, easily augmented 
by encouragement; with extension of the spine just short of 
30 degrees; flexion 85 to 90 degrees; and the veteran could 
tilt to either side at minimal of 35 degrees though slowly 
and with terminal complaints of discomfort.  However, these 
results appear to be inconsistent with the other range of 
motion findings of record, to include the most recent VA 
medical examination in July 2007 which showed 35 degrees of 
flexion, 15 degrees of right and left rotation, 5 degrees 
extension, 10 degrees right lateral bend, and 15 degrees left 
lateral bend, all with pain throughout the entire range of 
motion.  The Board also reiterates that it is required to 
resolve any reasonable doubt regarding the degree of 
disability in favor of the claimant, and that where there is 
a question as to which of two evaluations applies, to assign 
the higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating. 
38 C.F.R. §§ 4.3, 4.7.  

In view of the foregoing, the Board finds that the veteran is 
entitled to a rating of 40 percent on the basis of severe 
limitation of motion pursuant to former Diagnostic Code 5292, 
during the entire appeal period.  Moreover, the findings of 
the November 2002 and December 2003 VA examinations indicate 
that a 40 percent rating is also warranted under the General 
Rating Formula for Diseases and Injuries of the Spine, based 
upon limitation of forward flexion.  Although the July 2007 
VA examination does not show forward flexion of 30 degrees or 
less, it is sufficiently close as it was only to 35 degrees 
with complaints of pain throughout.

The Board must now determine whether a rating in excess of 40 
percent is warranted in this case.

Initially, the Board observes that neither former Diagnostic 
Codes 5292 nor 5295 provided for a rating in excess of 40 
percent.  With respect to former Diagnostic Code 5293, the 
Board finds that the competent medical evidence does not 
indicate pronounced symptoms of intervertebral disc syndrome, 
that are persistent and compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  For example, a May 2002 MRI of the lumbosacral spine 
showed disc bulge at L5-S1, but no compression herniation.  A 
subsequent December 2003 MRI only showed mild to moderate 
degenerative disc disease, most prominent at L4-5.  X-rays 
conducted in conjunction with the July 2007 VA examination 
showed, in part, a normal lumbosacral spine examination.  
Moreover, the aforementioned VA examinations all indicated 
that there was no muscle spasm in the lumbar spine.  Thus, 
the criteria for a rating in excess of 40 percent under this 
Code are not met.

Turning to the General Rating Formula for Diseases and 
Injuries of the Spine, the Board notes that it only provides 
for a rating in excess of 40 percent when there is ankylosis 
of the spine.  However, a thorough review of the competent 
medical evidence does not reflect that the veteran has ever 
been diagnosed with ankylosis of the thoracolumbar spine.  
Moreover, while he has limitation of motion of the spine, the 
aforementioned range of motion results are against a finding 
that the spine is fixed in a neutral position, or in flexion 
or extension.  Therefore, a rating in excess of 40 percent is 
not warranted.

Finally, in regard to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a thorough 
review of the record does not indicate any period(s) of acute 
signs and symptoms having a total duration of at least 6 
weeks during a 12 months period that required bed rest 
prescribed by a physician and treatment by a physician.  As 
such, the veteran does not have incapacitating episodes to 
the extent necessary for a rating in excess of 40 percent.

For these reasons, the Board finds that the veteran is 
entitled to a rating of no more than 40 percent for his 
service-connected low back disorder.


ORDER

Entitlement to a rating of 40 percent for the veteran's 
service-connected low back disorder is granted during the 
entire appeal period at issue, subject to the law and 
regulations applicable to the payment of monetary benefits.


REMAND

The Board notes that service connection for cervical 
spondylosis was granted in a September 2007 rating decision.  
Received from the veteran in January 2008 was a Notice of 
Disagreement (NOD), in which he disagreed with the 10 percent 
evaluation assigned.  A Statement of the Case (SOC) has not 
yet been promulgated on this issue, as required by 38 C.F.R. 
§§ 19.29 and 19.30.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that in circumstances where a NOD is 
filed, but a SOC has not been issued, the Board must remand 
the claim to direct that a SOC be issued.

For the reasons stated above, this matter is REMANDED for the 
following:

A SOC on the issue of entitlement to an 
initial rating in excess of 10 percent 
for cervical spondylosis should be issued 
to the veteran and his representative.  
They should be advised of the time period 
in which to perfect the appeal.

The case should be returned to the Board 
for further appellate consideration of 
this issue provided the veteran perfects 
his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
BARBARA B.COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


